        Case 3:20-cr-03101-AJB Document 39 Filed 03/16/21 PageID.113 Page 1 of 1




 1
 2
 3
 4                            UNITED STATES DISTRICT COURT
 5
                          SOUTHERN DISTRICT OF CALIFORNIA
 6
     UNITED STATES OF AMERICA,              Case No.: 20-cr-03101-AJB-2
 7
 8               Plaintiff,
           v.                               ORDER GRANTING MOTION TO
 9
                                            DISMISS WITHOUT PREJUDICE
10   JULIO ALDUENDA-MEDINA,
11
                 Defendant.
12
13
          IS HEREBY ORDERED that the United States’ Motion to Dismiss the charges under
14
     the above-referenced case number currently pending against the Defendant, JULIO
15
     ALDUENDA-MEDINA, be granted. The dismissal shall be without prejudice.
16
          IT IS SO ORDERED.
17
18
19 Dated: March 15, 2021
20
21
22
23
24
25
26
27
28
